 



(WESTERN ALLIANCE BANCORPORATION) [p72350p7235000.gif]
CONFIDENTIAL
April 3, 2006
Alta California Bank (Proposed)
360 17th Street, Suite 150
Oakland, CA 94612
Attn: Arnold T. Grisham

     Re:   Letter of Agreement

Ladies and Gentlemen:
Western Alliance Bancorporation (“WAL”) and the undersigned organizers
(“Organizers”) and proposed executive officers (“Officers”) of Alta California
Bank (Proposed) (“ACB”) are entering into this Letter of Agreement (this
“Letter”) to confirm their understanding regarding the organization of ACB. The
Organizers and Officers are referred to herein collectively as the “Organizing
Group”. WAL is a registered bank holding company, the common stock of which is
traded on the New York Stock Exchange (“NYSE”). This Letter expresses the terms
and conditions pursuant to which the parties are prepared to enter into the
transactions described herein.
1. Organization of ACB. Following the execution of this Letter, WAL will, except
as provided in Paragraph 9, assume control of, and responsibility for all
expenses associated with the organization of ACB (including, without limitation,
consulting and legal fees and fixed asset expenditures). As soon as practicable
after the execution of this Letter, WAL will reimburse the Organizing Group for
expenses incurred in connection with the organization of ACB prior to the
execution of this Letter (the “Reimbursement Amount”) and the Organizing Group
will refund all monies previously advanced by any person to pay such expenses.
As soon as practicable after execution of this Letter, WAL will file an
application with the Federal Deposit Insurance Corporation and either the
California Department of Financial Institutions or the Office of the Comptroller
of the Currency to license ACB as a commercial bank with its principal place of
business in the San Francisco Bay Area.
2. Purchase of WAL Common Stock; Warrants. WAL will capitalize ACB with not less
than $25 million in initial capital. Subject to applicable Federal and state
securities laws, the

 



--------------------------------------------------------------------------------



 



Alta California Bank (Proposed)
April 3, 2006
Page 2 of 7
Organizers and other persons identified by the Organizers and reasonably
acceptable to WAL (collectively, “Investors”) will be offered the opportunity to
purchase shares of WAL common stock (“Shares”) in a private placement
transaction exempt from registration the Securities Act of 1933, as amended,
pursuant to a customary written subscription agreement. The identity of the
Investors and the amount of their respective investments is subject to the
aforementioned offer; provided, however, that the aggregate amount of the
Investors’ subscriptions shall not be less than $7 million, nor more than
$9 million. If the aggregate amount of the Investors’ subscriptions is less than
$7 million, WAL shall have the right to terminate this Letter in accordance with
Paragraph 5 below. In addition, for every two Shares purchased by an Investor,
WAL shall issue such Investor a warrant to purchase an additional Share of WAL
common stock at the same price paid for such Shares. These warrants will be
exercisable immediately and will have a seven year term.
3. Governance Matters. Subject to applicable regulatory approvals, ACB’s initial
board of directors and executive officers comprises the persons listed on
Exhibit “A” attached hereto. Subject to applicable regulatory approvals, Arnold
T. Grisham (“Grisham”) also will serve as WAL’s Executive Vice President,
Northern California Administration and will be a member of WAL’s executive
management group.
4. Officer and Director Compensation. Prior to the organization of ACB, the
Officers shall serve as consultants to WAL and shall be paid monthly consulting
fees in the amounts shown in Exhibit “A”. Following the organization of ACB, the
Officers shall be offered at-will employment with ACB (other than Grisham, who
will execute a written employment agreement with ACB) and shall be paid annual
base salaries in the amounts shown on Exhibit “A.” Subject to regulatory
approval, ACB’s outside directors will receive a fee of $1,000 for each Board
meeting attended in-person or telephonically. In addition, on or about the date
ACB opens for business, pursuant to WAL’s 2005 Stock Incentive Plan, each
executive officer and director will be granted options to purchase Shares having
an aggregate exercise price, as shown for each officer and director in Exhibit
“A.” The exercise price of the options shall be the closing price of WAL common
stock reported on the NYSE composite tape on the date of grant. Options will
have a seven (7) year term and will vest annually in four equal installments
beginning on the first anniversary of the date of grant. The parties acknowledge
and agree that this Letter is not a contract for employment for any Officer,
including Grisham, and that this Letter merely provides information regarding
some of the terms of employment with WAL. ACB’s officers and directors shall be
eligible to participate in WAL’s annual and incentive bonus and equity
compensation programs on the same basis as similarly situated employees and
directors of WAL and/or its bank subsidiaries, as these programs may be modified
or discontinued from time to time.
5. Termination; Reimbursement of Expenses.
     (a) WAL may terminate this Letter if it determines in good faith that:
(A) the Organizing Group, or any Organizer or Officer individually, has violated
any of the covenants contained in Paragraph 6 below and WAL determines in good
faith that such violation will impair the prospects of completing the
organization of ACB or the business prospects of ACB after opening for business,
in each case in a material respect, or (B) Arnold T. Grisham or

 



--------------------------------------------------------------------------------



 



Alta California Bank (Proposed)
April 3, 2006
Page 3 of 7
Sedrick A. Tydus has violated any of the covenants contained in Paragraph 7
below during the Organizational Period (as defined in Paragraph 7). In the event
WAL elects to terminate this Letter pursuant to this Paragraph 5, the Organizers
and Officers responsible for such violation(s) will be jointly and severally
liable for reimbursement of all expenses incurred by WAL in connection with the
organization of ACB, not to exceed the sum of (i) the Reimbursement Amount and
(ii) $300,000.
     (b) The Organizing Group and ACB on the one hand, and WAL on the other
hand, may terminate this Letter of Intent if the other party: (i) breaches any
of its material obligations under this Letter of Intent and does not proceed
diligently to cure such breach after receipt of written notice from the party
claiming such breach, or (ii) formally abandons, indicates in writing its
intention not to complete or otherwise does not use commercially reasonable
efforts to complete the transactions contemplated by this Letter of Intent.
Except as provided in subparagraph (a) above, subparagraph (b) of Paragraph 7
below and Paragraph 8, upon such termination, the parties shall have no
liability to each other and shall be released from all obligations under this
Letter (other than as provided in Paragraph 8), including all covenants under
Paragraphs 6 and 7.
6. Exclusivity. In consideration of and as a condition to WAL’s substantial
financial support and commitments hereunder, from the date hereof until the
Termination Date (as defined in Paragraph 11 below): (a) the Organizing Group,
and each Organizer and Officer individually, will negotiate and cooperate
exclusively and in good faith with WAL with respect to ACB’s organization and
the consummation of the transactions contemplated by this Letter; and (b) except
for the transactions contemplated hereby, no Organizer or Officer shall (or
permit any investment banker, financial advisor, attorney, accountant or other
agent or representative to) initiate, solicit, negotiate, encourage (including
by way of furnishing information), entertain, consider or accept or take any
other action to facilitate any inquiries or the making of any proposal that
constitutes, or may reasonably be expected to lead to, any competing proposal or
offer to establish a business affiliation between ACB and another party or for
any other party to acquire all or substantially all of the capital stock of ACB,
or enter into any agreement or understanding, whether written or oral, that
would prevent the consummation of the transactions contemplated hereby, or to
organize a de novo depository institution in Alameda, Contra Costa, San
Francisco or Santa Clara Counties, California.
7. Additional Commitments of Officers.
     (a) From the date hereof through the date that ACB opens for business (the
“Organizational Period”) and, thereafter, for so long as such individual serves
as a consultant to or is employed by ACB, WAL or any of its affiliates, each
Officer shall in good faith devote their full business time and attention to
ACB’s organization and the successful completion of the transactions
contemplated by this Letter, and shall not, directly or indirectly: (i) own,
manage, operate, control, advise, assist, participate in, or be connected with
as an officer, employee, partner, shareholder, director, organizer or otherwise,
or have any financial interest in, any entity or organization (formal or
informal) engaged in organizing a de novo depository institution in Alameda,
Contra Costa, San Francisco and Santa Clara Counties, California, or
(ii) solicit, entice, persuade or induce any Officer or other individual who is
employed by ACB, WAL or its

 



--------------------------------------------------------------------------------



 



Alta California Bank (Proposed)
April 3, 2006
Page 4 of 7
affiliates to terminate or refrain from continuing such employment or become
employed by or engaged as a consultant for any individual or entity other than
ACB, WAL or its affiliates; or hire as an employee, consultant or otherwise, any
Officer or other individual who is employed by ACB, WAL or its affiliates.
     (b) Each Officer acknowledges that a violation of any of the covenants
contained in this Paragraph 7 would cause immeasurable and irreparable damage to
WAL and to the successful completion of the transactions contemplated by this
Letter. Accordingly, each Officer agrees that WAL shall be entitled to
injunctive relief in any court of competent jurisdiction (including, but not
limited to, temporary restraining orders, preliminary injunctions and/or
permanent injunctions), without having to post any bond or other security, to
restrain or prohibit any actual or threatened violation of any such covenant. In
addition, whether or not WAL seeks or obtains such injunctive relief, if it
determines that an Officer has violated any of the covenants contained in this
Paragraph 7, the Officer shall promptly repay to WAL all consulting fees and any
other amounts received by such Officer in connection with ACB’s organization.
8. Due Diligence; Confidentiality. WAL and the Organizing Group shall provide
each other such documents, records and other information as may be reasonably
necessary for the parties to conduct appropriate due diligence in connection
with the transactions contemplated by this Letter. WAL and the Organizing Group
each acknowledge that certain documents, records and other information provided
to the other and its representatives pursuant to this Letter may consist of
confidential and proprietary information and each party acknowledges and agrees
that it is aware of, will comply with (and that any person or entity to whom any
such information may be disclosed as permitted by this Paragraph 8 has been, or
upon receiving such information will be, advised of and will agree to comply
with) the restrictions imposed by federal and state securities laws on a person
or entity possessing material nonpublic information regarding an issuer of
securities. Except as otherwise required in this Letter, the existence of this
Letter and its contents, and any information or materials received by a party in
connection with the parties’ negotiations and/or the due diligence
investigations contemplated herein, are intended to be confidential and held in
the strictest confidence and are not to be discussed with or disclosed to any
third party, except (a) with the express written consent of the disclosing
party, (b) to the legal and financial advisors and lenders to the parties hereto
to the extent reasonably required, or (c) as may be required in response to any
summons, subpoena or discovery order or to comply with any applicable law,
order, regulation or ruling, or the rules of any stock exchange, including
disclosures necessary or appropriate in regulatory applications filed in
connection with the transactions contemplated by this Letter, provided that,
where permitted and appropriate, such information will be designated as
confidential. All obligations of confidentiality and all restrictions on the use
of confidential and proprietary information under this Letter shall remain in
effect for a period of two (2) years following the Termination Date.
9. Expenses and Fees. Except as set forth herein, no party hereto shall be
responsible for any other party’s expenses in connection with the transactions
contemplated hereby. The Organizers and Officers represent and warrant that it
or they have not contracted or incurred any liability for finder’s or brokers’
fees or similar fees or commissions in connection with the transactions
contemplated hereby and agree to hold WAL harmless from any brokerage or

 



--------------------------------------------------------------------------------



 



Alta California Bank (Proposed)
April 3, 2006
Page 5 of 7
finder’s fee or commission claimed on account of this Letter or the transactions
contemplated hereby.
10. Counterparts. This Letter may be executed in several counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
11. Binding Effect; Expiration; Governing Law. This is Letter shall be binding
upon, the parties hereto when this Letter has been countersigned by each of
member of the Organizing Group; provided, however, that a party’s sole remedy
for breach of any term or provision of this Letter shall be a right to
termination in accordance with Paragraph 5 and, if applicable, for reimbursement
of WAL’s expenses pursuant Subparagraph 5(a) or injunctive relief under
Subparagraph 7(b). This Letter shall terminate on the “Termination Date,” which
shall be the earlier of: (a) the date ACB opens for business; (b) the date on
which this Letter is terminated pursuant Paragraph 5 above; or (c) December 29,
2006. This Letter shall be governed by and construed in accordance with internal
substantive laws of the State of California, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law or choice of
law.
     If the terms and conditions of this Letter are in accord with your
understanding, please sign and return the enclosed counterpart of this Letter no
later than April 5, 2006, after which date, if not signed and returned by all of
the Organizers and Officers, this Letter shall be null and void.

                Very truly yours,


WESTERN ALLIANCE BANCORPORATION
        By :          /s/ Robert Sarver           Its: President and CEO       
     

ACKNOWLEDGED AND AGREED TO:
ALTA CALIFORNIA BANK (PROPOSED)
By:           /s/Arnold Grisham
Arnold Grisham

 



--------------------------------------------------------------------------------



 



Alta California Bank (Proposed)
April 3, 2006
Page 6 of 7
ORGANIZERS AND OFFICERS:
/s/ Michael Beasley
 
Michael Beasley
/s/ Steve Callaway
 
Steve Callaway
/s/ David Cannon
 
David Cannon
/s/ Jack Chu
 
Jack Chu
/s/ Arnold Grisham
 
Arnold Grisham
/s/ Robert Harris
 
Robert Harris
/s/ Mike Major
 
Mike Major
/s/ Regina Muehlhauser
 
Regina Muehlhauser
/s/ Sedrick Tydus
 
Sedrick Tydus

 



--------------------------------------------------------------------------------



 



Alta California Bank (Proposed)
April 3, 2006
Page 7 of 7
/s/ Richard Weinstein
 
Richard Weinstein
/s/ Marshall Griffin
 
Marshall Griffin
/s/ Margaret Incandela
 
Margaret Incandela

 